Howell, J.
The defendant, M. H. Driggs, has appealed from a judgment condemning him to pay the amount of two promissory notes, given on 7th January, 1863, for the price of a negro sold on that day, at probate sale.
As contended by the appellant, the slaves in the parish of West Feliciana, having been emancipated on the 1st January, 1863, by the operation of the Emancipation Proclamation of the President of the United States, the binding force of which was one of the effects of peace, he acquired no title to, nor property in, the said negro, and cannot be compelled to pay the alleged price.
In addition to this, the doctrine in the case of Wainwrighi v. Bridges, (19 An. 234,) relieves him from any obligation to pay.
It is therefore ordered that the judgment appealed from be reversed, and that there be judgment in favor of defendant, M. H. Driggs, with costs in both courts.